 1   Jeremy C. Lieb (WSB #47219)
     Erik Grafe (AK Bar #0804010) (pro hac vice)
 2   EARTHJUSTICE
     441 W 5th Avenue, Suite 301
 3   Anchorage, AK 99501
     T: 907.277.2500
 4   F: 907.277.1390
     E: jlieb@earthjustice.org
 5      egrafe@earthjustice.org

 6   Kristen L. Boyles (WSB #23806)
     EARTHJUSTICE
 7   705 Second Avenue, Suite 203
     Seattle, WA 98104
 8   T: 206.343.7340
     F: 206.343.1526
 9   E: kboyles@earthjustice.org

10   Attorneys for Citizens for Clean Air, a project of
     Alaska Community Action on Toxics, and Sierra Club
11
                               UNITED STATES DISTRICT COURT
12                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
13
     CITIZENS FOR CLEAN AIR, a project of                 )   Case No. 2:18-cv-01803-TSZ
14   ALASKA COMMUNITY ACTION ON TOXICS,                   )
     and SIERRA CLUB,                                     )
15                                                        )   JOINT STIPULATED MOTION TO
                           Plaintiffs,                    )   EXTEND DEADLINES AND
16                                                        )   ORDER
            v.                                            )
17                                                        )
     ANDREW WHEELER, in his official capacity as          )
18   Administrator of the United States Environmental     )
     Protection Agency, and CHRIS HLADICK, in his         )
19   official capacity as Regional Administrator of the   )
     United States Environmental Protection Agency        )
20   Region 10,                                           )
                                                          )
21                         Defendants.                    )
                                                          )
22   STATE OF ALASKA                                      )
                                                          )
23                         Defendant-Intervenor.          )
                                                          )
24
                                                                       Earthjustice
     JOINT STIP. MOT. TO EXTEND DEADLINES AND ORDER
25                                                                     705 Second Avenue, Suite 203
     (Case No. 2:18-cv-01803)                                          Seattle, WA 98104
                                                                       206.434.7340
26
 1           Plaintiffs and Federal Defendants (the parties) have reached agreement to resolve Plaintiffs’

 2   claims for costs and fees of litigation. Because the agreement allows up to 120 days for completion

 3   of certain required actions, the parties jointly request that the Court extend the deadlines in this case

 4   to cover that period of time. Specifically the parties request that the Court extend the deadline for

 5   Plaintiffs to file a motion for costs of litigation from February 20, 2020, Dkt. 44 at 2, to June 26,

 6   2020, and that the Court extend the deadline to notify the Court whether the Consent Decree

 7   between plaintiffs and Federal Defendants may be terminated and whether this action may be

 8   dismissed and/or closed from March 31, 2020, Dkt. 37 at 2, ¶2(c), to June 26, 2020.

 9           Presented this 20th day of February, 2020 by:

10            s/ Jeremy C. Lieb
              Jeremy C. Lieb (WSB #47219)
11            Erik Grafe (AK Bar #0804010) (pro hac vice)
              EARTHJUSTICE
12            441 W 5th Avenue, Suite 301
              Anchorage, AK 99501
13            T: 907.277.2500
              F: 907.277.1390
14            E: jlieb@earthjustice.org
                 egrafe@earthjustice.org
15
              s/ Kristen L. Boyles
16            Kristen L. Boyles (WSB #23806)
              EARTHJUSTICE
17            705 Second Avenue, Suite 203
              Seattle, WA 98104
18            T: 206.343.7340
              F: 206.343.1526
19            E: kboyles@earthjustice.org

20            Attorneys for Citizens for Clean Air, a project of Alaska
              Community Action on Toxics, and Sierra Club
21

22

23

24
                                                                                   Earthjustice
     JOINT STIP. MOT. TO EXTEND DEADLINES AND ORDER                                441 W 5th Avenue, Suite 301
25
     (Case No. 2:18-cv-01803)                                                      Anchorage, AK 99501        1
                                                                                   907.277.2500
26
 1          s/ Gus Maxwell
            Gus Maxwell
 2          U.S. Department of Justice
            Environmental & Natural Resources Division
 3          Environmental Defense Section
            P.O. Box 7611
 4          Washington, DC 20044
            T: 202.514.0135
 5          F: 202.616-2426
            E: gustavus.maxwell@usdoj.gov
 6
            Counsel for Defendants
 7

 8         It is so ordered.

 9         Dated this 20th day of February, 2020.



                                                    A
10

11
                                                    Thomas S. Zilly
12                                                  United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24
                                                                       Earthjustice
     JOINT STIP. MOT. TO EXTEND DEADLINES AND ORDER                    441 W 5th Avenue, Suite 301
25
     (Case No. 2:18-cv-01803)                                          Anchorage, AK 99501        2
                                                                       907.277.2500
26
